                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

 CITADEL SERVICING CORPORATION,               Case No. 19 Civ. 3212 (KPF)

              Plaintiff,

 vs.

 CASTLE PLACEMENT, LLC,
 CASTLE PLACEMENT GROUP, LLC,
 KENNETH MARGOLIS, and RICHARD
 LUFTIG,

             Defendants.
 ______________________________________/


  SUPPLEMENTAL DECLARATION OF MICHAEL R. TEIN IN SUPPORT OF
      PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION AND
   OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION

       I, Michael R. Tein, declare and state as follows:

       1.    I am counsel of record for Plaintiff Citadel Servicing Corporation

(“Citadel”) in this matter.

       2.    In their FINRA arbitration claim filed against Citadel in October

2018, attached as Exhibit 1, claimants Castle Placement, LLC and Castle

Placement Group, LLC accurately alleged that Citadel entered into the Placement

Agreement with StoneCastle Securities, LLC.

       3.    When Citadel received the arbitration claim and advised FINRA that

Defendants’ claims are not arbitrable, Senior Case Specialist Leonie Feliciano

responded by memorandum, attached as Exhibit 2, stating that “FINRA will

continue to process the . . . arbitration unless or until [it] receive[s] a court order

staying the matter.”
      I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct.

      Executed on September 10, 2019 in Miami, Florida.



                                        ______________/s/_____________________
                                        MICHAEL R. TEIN




                                                                               2
                     RASCO                             KLOCK
                       -------ATTORNEYS-------

                         RAsco l       KL □ cK I    PEREz l      NIETO

                                                                     James W. Halter
                                                                     305.476.7100 (Main)
                                                                     305.476.5141 (Direct)
                                                                     305.718.0638 (Facsimile)
                                                                     jhalter@rascoklock.com
                                         October 26, 2018

BY ELECTRONIC FILING
Richard W. Berry, Esq.
Executive Vice President, Director of Arbitration
FINRA Dispute Resolution
One Liberty Plaza
165 Broadway, 27th Floor
New York, NY 10006

               Re:     Castle Placement Group, LLC and Castle Placement, LLC v. Citadel
                       Servicing Corp.

Dear Mr. Berry:

               We represent the Claimants, Castle Placement, LLC (CRD No. 189511) and Castle
Placement Group, LLC (“Claimants” or “Castle”). Castle Placement Group, LLC was formerly
named StoneCastle Placement Advisors, LLC. Pursuant to Rule 13302(a) of the FINRA Code of
Arbitration Procedure for Industry Disputes, we file the following Statement of Claim against
Citadel Servicing Corp. (“Citadel”), a non-member who agreed to arbitration in accordance with
FINRA rules with respect to the contract at issue.

               Pursuant to an exclusive investment banking agreement, Castle earned
compensation that Citadel refuses to pay. As such, this is an action for breach of contract, quantum
meruit, unjust enrichment, and an accounting.

                                   STATEMENT OF FACTS

                Citadel is a mortgage lender and servicer. In 2011, Citadel sought an investor to
purchase loans from Citadel or provide Citadel with financing to originate (lend) and service
residential real estate loans.

              Castle provides investment banking services. The principals of Castle are Richard
Luftig and Ken Margolis. From 2009 through 2015, StoneCastle Placement Advisors, LLC
(currently named Castle Placement Group, LLC) had an agreement to provide its services through



                                     EXHIBIT 1
Richard W. Berry, Esq.                          -2-                                  October 26, 2018

StoneCastle Securities, LLC, an entity registered with FINRA. During that time period,
StoneCastle Securities held the FINRA licenses of Mr. Luftig and Mr. Margolis. In 2015, Castle
Placement, LLC registered with FINRA and, from that point through the present, Castle has held
the licenses of Mr. Luftig and Mr. Margolis.

               In 2011, Citadel asked Castle to assist it in soliciting the investors for the financing
it sought. Mr. Luftig and Mr. Margolis agreed to do so.

               On or about October 25, 2011, Citadel signed an agreement with StoneCastle
Securities, LLC for Castle to provide such services (the “Agreement”). The Agreement is attached
hereto as Exhibit A. Pursuant to the Agreement, Citadel retained StoneCastle Securities, acting
through Castle, to be the exclusive placement agent for Citadel. As the exclusive placement agent,
Citadel agreed to compensate StoneCastle if an investment occurred regardless of whether
StoneCastle was involved in finding the particular investor.

                 Castle, through Mr. Luftig and Mr. Margolis, performed all services requested by
Citadel pursuant to the Agreement. In fact, Castle had over 1,000 communications with
prospective investors by meeting, phone and/or email. As a result of Castle’s efforts, at least 118
qualified institutional investors (including Seer Capital - one of the ultimate investors - and several
of the largest institutional investors in the world) were interested in the transaction.

             Upon the successful closing of a transaction, the Agreement provided for
compensation of 3.5% of the capital raised plus an additional 3.5% in the form of warrants.

                The Agreement had a term of twelve months and included a “tail” of an additional
twelve months during which Citadel would pay compensation to Castle if a transaction closed.
Thus, for any transaction that closed within that period of at least 24 months, Citadel agreed to pay
“with respect to any investment in the Company, its affiliates, or any other entity managed by the
Company or its affiliate, or any Related Transaction, by an Investor which is consummated or for
which a definitive agreement has been signed within twelve months after the later of the closing
of the Private Placement or any termination of the Agreement, as if such investment or Related
Transaction constituted an Investment or Related Transaction hereunder.” (Agreement ¶ 15).

               While described as compensation to StoneCastle Securities, LLC, the parties
understood that Castle, through Mr. Luftig and Mr. Margolis, would be performing the work and
would be entitled to compensation. As such, the Agreement explicitly requires that notices under
the Agreement be delivered to Mr. Luftig. In fact, the Agreement specifically stated that any rights,
duties and obligations thereunder, “shall inure to the benefit of and be binding upon the successors,
assigns and personal representatives of each of the parties hereto.” (Agreement at ¶ 16). Castle,
Mr. Luftig, and Mr. Margolis are such personal representatives.

             In approximately May 2013, Citadel closed a financing transaction as contemplated
by the Agreement. Castle provided services that assisted Citadel in the transaction and earned the
Richard W. Berry, Esq.                          -3-                                  October 26, 2018

agreed-upon compensation. Citadel refuses to disclose the source of the financing it received at
that time. Upon information and belief, one of Citadel’s investors was Seer Capital, a fund with
whom Mr. Luftig and Mr. Margolis have an excellent relationship and with whom Castle had
substantial contact with respect to financing Citadel. However, the precise source and the level of
Castle’s involvement is irrelevant under the Agreement. As the exclusive agent, pursuant to the
plain language of the Agreement, Castle is entitled to the compensation specified in the agreement.

                Citadel received at least $100,000,000 in financing. Thus, the Agreement required
Citadel to pay compensation to Castle of at least $7,000,000 in cash and warrants. Citadel breached
the Agreement by failing to pay any compensation to StoneCastle Securities or Castle.

                                              CLAIMS

   1. Breach of Contract

                The Agreement attached hereto as Exhibit A is a binding contract. Castle performed
all of its obligations under the Agreement. Castle is a party to the Agreement pursuant to the
parties’ intent and due to Citadel knowingly accepting Castle’s performance pursuant to the
Agreement. The Agreement specifically included “successors, assigns and personal
representatives,” which would include Castle, as the parties to the Agreement.

                Also, even if it were not a direct party, Castle is an intended third-party beneficiary
of the Agreement. All parties knew and intended that Castle would perform the investment-
banking and advisory services called for under the Agreement. The parties further knew Castle
had an agreement with StoneCastle and intended that Castle would receive the compensation
specified in the Agreement for Castle’s work.

                Citadel breached the Agreement by failing to make any of the required payments
to StoneCastle Securities or Castle. As a direct and proximate result, Castle has suffered damages
of at least $7,000,000 plus interest.

   2. Quantum Meruit and Unjust Enrichment

               Castle, through Mr. Luftig and Mr. Margolis, performed investment banking and
advisory services in good faith with the expectation of compensation. Citadel accepted Castle’s
work knowing that Castle expected compensation for its work.

               Castle assisted Citadel in finding the funding it ultimately received in May 2013.
Despite Castle’s assistance, Citadel refuses to compensate Castle for its work.
Richard W. Berry, Esq.                         -4-                                October 26, 2018

   3. Accounting

               The warrants promised to Castle entitle Castle to be a shareholder of Citadel. The
value of the compensation promised to Castle is based, in part, on the financing Citadel received
and a valuation of the company. Thus, Castle is entitled to a full and complete accounting of all
investment funding and capital raised as well as of the financial performance of Castle.

                               AGREEMENT TO ARBITRATE

                Schedule IV to the Agreement is entitled “Arbitration of Controversies.” Thus, in
the Agreement, “[t]he Company [Citadel] and StoneCastle agree that all controversies between the
Company and StoneCastle and/or any of their agents [Castle, Mr. Luftig, and Mr. Margolis] arising
out of or concerning this Agreement, the services provided hereunder, or any related matter shall
be determined by arbitration in accordance with the rules of the Financial Industry Regulatory
Authority (FINRA). Any such arbitration proceeding shall be held in the Borough of Manhattan
in The City of New York.” Thus, Citadel agreed to FINRA arbitration of this dispute. Further, the
arbitration clause itself explicitly includes StoneCastle’s agents, which includes Castle, and the
Agreement bound StoneCastle’s “successors, assigns and personal representatives,” which also
includes Castle – Castle was a wholly-owned subsidiary of StoneCastle Partners, and acted through
StoneCastle at the time.

                 Also because all parties understood that the agreement included Castle, the parties
included a broad indemnification provision which states: “The Company agrees to indemnify, or
cause Newco to indemnify, on a joint and several basis, the Placement Agent, any controlling
person of the Placement Agent and each of their respective directors, officers, employees,
Agent, affiliates and representatives (each, an ‘Indemnified Party’) and hold each of them
harmless against any and all losses, claims, damages, expenses, liabilities, joint or several
(collectively, ‘Liabilities’) to which the Indemnified Parties may become liable, directly or
indirectly, arising out of, or relating to, the agreement to which this Schedule I is attached (the
‘Agreement’) or the Placement Agent’s services thereunder…” (Agreement, Schedule I at 11
(emphasis added)).

             Regardless, even if Castle were a third-party beneficiary (and not a direct party to
the Agreement), Castle would still be both bound by, and able to invoke, the agreement to arbitrate.

                                            * * * * *

               Accordingly, Castle respectfully seeks an Award against Citadel that includes the
following: (1) at least $7,000,000 in compensation—adjusted to reflect the increased value of the
warrants—reflecting the fee Castle earned and the reasonable value of their services, (2) pre- and
post-judgment interest of 9% per annum, (3) an assessment of all forum fees against Respondent;
and (4) such other and further relief as the Panel deems just and appropriate.
Richard W. Berry, Esq.   -5-                          October 26, 2018


                               Respectfully submitted,
                               RASCO KLOCK PEREZ & NIETO


                               By:________________________
                                       James W. Halter
                               555 Fifth Avenue, 17th Floor
                               New York, New York 10017
                               (305) 476-7100
                               Attorneys for Claimants
EXHIBIT A
                                  StoneCastle Securities, LLC
                                      142 West57th Street
                                  New York, New York 10019
                                     Tel (646) 600•7510

                                                                                October 25, 2011

Citadel Servicing Corporation
95 Argonaut, Suite 230
Aliso Viejo, CA 92656

Attention: Daniel L. Perl, Chairman & CEO
This Agreement (the "Agreement") confinns that StoneCastlc Securities, LLC ("StoneCastle" or
the "Placement Agent") has been engaged as exclusive agent on a "reasonable commercial
efforts'' basis for Citadel Servicing Corporation ("Citadel" or the "Company0 ) , soliciting
potential investors to make investments (the "lnveshnents") in the Company or an affiliate.
which wm be primarily engaged in originating and servicing residential real estate loans, in
connection with a proposed Private Placement (as defmed herein). The Company will use
commercially reasonable efforts to cause any new company, fund, or entity that is formed which
may raise capital or engage in a related transaction (such company, '"Newco") to enter into a
defmitive Placement Agent Agreement with the Placement Agent, which Placement Agent
Agreement will reflect the tenns and conditions set forth herein as well as other customary terms
and conditions for similar transactions and agreements (the "Placement Agent Agreement").
1.     In its capacity as placement agent, the Placement Agent will work with the Company and
       Newco in identifying potential investors (the "Investors") and using the Placement
       Agent's reasonable commercial efforts to assist in arranging Investments by Investors. In
       order to coordinate the efforts of the Placement Agent and the Company to most
       efficiently execute the Private Placement, both the Company and the Placement Agent
       will promptly inform the other party to this Agreement of interest received by the
       Company or the Placement Agent (or their respective directors, officers, employees,
       Agent or shareholders) from a third party in respect of the Private Placement. A list of
       Citadel prospective investors (the "Citadel Prospective Investors") is included in
       Schedule ill.
2.     The term "Private Placement" means i) the proposed offering and sale to any Investor by
       private placement of the Investments to be made in accordance with the exemption from
       the registration requirements of federal and state securities laws, including, without
       limitation, the Securities Act of 1933, as amended, and the rules and regulations
       promulgated thereunder (collectively, the "Act") provided by Regulation D under the Act
       (''Regulation D',) and the qualification and registration .requirements of applicable state
       and foreign securities or blue sky laws and regulations pursuant to a private placement
       memorandum end/or other disclosure materials (as amended and supplemented, the
       "Memorandum'') prepared by the Company (the "Fund"), or ii) any related transactions
       (the "Related Transactions") including without limitation a business combination,
I•




     StoneCastle Securities, LLC
     October 25, 2011
     Page2


           merger, partial merger, acquisition, equity investment, debt investment, stock purchase or
           exchange, divestiture, jojnt venture, strategic alliance. strategic venture. senior,
           management combination, senior management employment (excluding the hiring by
           Company of employees in the ordinary course of business), asset sale, partnership, loan,
           or debt or equity purchase or sale. The exact price and amount of Investments will be
           determined through negotiations between the Company, Newco and the Placement
           Agent, on the one hand, and the Investors, on the other hand.

     3.    In connection with the Private Placement, the Company, Newco and the Placement Agent
           will comply with the Act, Regulation D and the state and foreign securities or blue sky
           laws and regulations for all offers and sales of the Investments; provided, however, that
           with respect to offers of the Investments made by the Placement Agent, the Placement
           Agent will be able to rely on Company's or Newco's counsel with respect to blue sky
           matters. It is contemplated that investors will be persons who qualify as "accredited
           investors" under Regulation D and as institutional investors under state and foreign
           securities or blue sky laws and regulations. All documents to be used in the Private
           Placement. including, without limitation, the Memorandum, will be reviewed by, and
           subject to the approval of, the Company, the Placement Agent and their respective
           counsel prior to their use in making offers or sales of the Invesbnents. The Company and
           Newco will be responsible for updating, amending and supplementing the Memorandum
           prior to the closing of the Private Placement as rcquil'ed by applicable laws. StoneCastle
           will obtain written approval of any version of the Memorandum prior to delivering it a
           prospective investor.

     4.    The Company agrees to pay, or cause Newco to pay. the Placement Agent as
           compensation for its services under this engagement a fee as detailed below in Schedule
           II.

           Unless otherwise specified in this Agreement or the Placement Agent Agreement,
           compensation which is payable to the Placement Agent pursuant to this Agreement shall
           be paid by the Company or Newco upon the closing of the Ptivate Placement except with
           respect to (a) unfunded commitments which shall be payable upon funding and (b)
           Warrant Securities which shall be payable upon their exercise by the Investor. The
           afo1·ementioned subparagraphs (a) and (b) shall survive any teonination or expiration of
           this Agreement.
     5.    The Company agrees to pay the Placement Agent's reasonable out-of-pocket expenses in
           connection with this engagement; provided that the Placement Agent will not incur
           expenses in excess of $2,000 per month without the prio1· written consent of the
           Company, and provided that the Placement Agent will not incur any single expenses in
           excess of$S00 without the prior written consent of the Company.
StoneCastlo Securities, LLC
October 25, 2011
Page3


6.    The Company will furnish, or cause to be furnished, to the Placement Agent (and if
      negotiations proceed with any prospective investor, will furnish all information about
      each prospective investor that the Company possesses and request that each prospective
      investor furnish the Placement Agent) such information as the Placement Agont believes
      appropriate to its engagement hereunder (all such infonnation, the "Information"), and
      the Company represents that all such lnfonnation regarding the Company and Newco
      will be accurate and complete in all material respects as of the date such lnfonnation is
      furnished. The Placement Agent will rely solely on the accuracy and completeness of the
      Infonnation without assuming any responsibility for investigation or independent
      verification. It is specifically understood that the Placement Agent has not made, and
      will not make, any physical inspection of the properties or assets of the Company or
      Newco and with respect to any financial forecasts that may be furnished to or discussed
      with the Placement Agent by tho Company or Newco, the Placement Agent will assume
      that they have been reasonably prepared and reflect the best then currently available
      estimates and judgments of the Company's management as lo the expected future
      financial performance of the Company and Newco. The Placement Agent agrees that it
      will not provide any disclosure materials that contains such Infonnation (including the
      Memorandum) or any other written materials regarding the Company, Newco, the
      Investments or tho Private Placement to potential investors unless the specific writing that
      contains such Information has been approved by the Company, which approval shall not
      to be um-easonably withheld. The Company will notify the Placement Agent promptly of
      any material change that becomes known to the Company in any (i) Information
      previously made available to the Placement Agent or any prospective investor by the
      Company or Newco and (ii) the business, affairs, condition (financial or otherwise),
      shareholders' equity, results of operations or prospects of the Company and its
      subsidiaries, taken as a whole, that occurs during the tcnn of the Placement Agent's
      engagement hereunder. In addition, the Company shall inform the Placement Agent,
      promptly after it becomes aware thereof. of the issuance of any cease trading, stop order
      or restraining order or the initiation or threat of initiation of any proceedings, litigation or
      investigation with respect to the Company or any of its securities before or by any
      regulatory, administrative or other governmental or public body or authority or any court.
      The Company may fund discrete loans on a one-off basis through non-institutional
      investors during the term of this Agreement, however such funded loans shall not exceed,
      in aggregate, $25 million in face amount

7.    The Company will, or will cause Ncwco to, at the. closing of the Private Placement,
      furnish the Placement Agent with the same opinion, if any, ('mcluding any legal
      assurances regarding compliance with applicable corporate and securities laws and any
      negative comfort as to full and accurate disclosure) of its counsel, as is furnished to the
      investors, addressed to the Placement Agent or together with a letter from such counsel
      that the Placement Agent may rely on its opinion as jf directed to the Placement Agent
      In additio~ at the closing of tho Private Placement, the Company will, or will cause
StoncCastle Securities, LLC
October 25, 2011
Page4

      Newco to, provide the Placement Agent with the same certificates of the officers of
      Newco as are furnished to the investors and such other certification, opinions and
      documents as the Placement Agent or its counsel may deem appropriate, in fonn and
      substance satisfactory to the Placement Agent and its counsel. including any updates of
      the Company's representations and warranties set forth herein. In addition, the Company
      will, or will cause Newco to, furnish to investors and the Placement Agent its Fonn
      ADV, together with quarterly and annual reports.

8.    The Placement Agent may decline to participate in the Private Placement by providing
      written notice to the Company if it reasonably determines that the Private Placement has
      become impractical or undesirable. Unless the Placement Agent bas notified the
      Company in writing of its decision not to participate, the Company will not make any
      commitment with any other securities broker--dealer or placement agent to participate in
      the Private Placement without the Placement Agent's prior written consent so Jong as this
      Agreement has not been terminated
9.    The Company represents, warrants and agrees and, will use its commercially reasonable
      efforts to cause Ncwco to make the following representations, warranties and agreements
      in the Placement Agent Agreement, in addition to any representations, warranties and
      agreements to be made by Newco to the investors, that:            ·

      (i}     The Investments will be offered and soJd in compliance with the requirements for
              the exemption from the registration requirements of the Act contained in
              Regulation D and with all other state and foreign securities or blue sky laws and
              regulations.

      (ii)    The Company will, or will cause Newco to, file appropriate notices on Fonn D
              with the Securities and Exchange Commission, as well as all filings required to be ·
              made with respect to s1ate and foreign securities or blue sky laws and regulations.
      (ill)   The Memorandum will furnish al) information required to be furnished to
              investors under Regulation D and will not contain any untrue statement of a
              material fact or omit to state a material fact required to be stated in the
              Memorandum or necessary to make the statements therein not misleading;
              provided, however, that this re_presentation and warranty does not extend to
              written material relating to the Placement Agent that is furnished to the Company
              or Newco by the Placement Agent expressly for use in the Memorandum.
      (iv)    Neither the Company nor Newco will, for a period of six months foJJowing the
              final closing date of the Private Placement, offer for sale or sell any securities
              unless, in the opinion of the Company's counsel, concurred in by the Placement
              Agent's counsel, such offer or sale does not jeopardize the availability of the
              exemptions from the registration and qualification requirements of the Act and
StoneCastle Securities, LLC
October 25, 2011
Pages


                state and foreign securities or blue sky laws and regulations with respect to the
                Private Placement, and neither the Company nor Newco hes not engaged in any
                SUf?h offering during the six months prior to the date of this Agreement.

        (v)     The Company has all requisite ljmited liability company power and authority to
                ~xecute and perfo~ this Agreement; all limited liability company action
                necessary for the authorization, execution, delivery and performance of this
                Agreement has been taken; this Agreement constitutes a valid and binding
                obligation of the Company; the execution and perfonnance of this Agreement by
                the Company and the offer and sale of the Investments in the Private Placement
                will not violate any provision of the Company's charter or bylaws or any
                agl'eement or other instrument to which the Company is a party or by which it is
                bound; and any necessary approvals, governmental and private, will be obtained
                by the Company before the closing of the Private Placement.
        (vi)    The Company has all requisite corporate power and authority to execute and
                pelform this Agreement on behalf of Newco and to make the representations and
                warranties and enter into the agreements and obligations (including the
                obligations to provide indemnification and contribution as provided in Schedule I
                hereto) on behalf ofNewco as set forth herein; upon execution and delivel'y by the
                Company., this Agreement will constitute a valid and binding obligation of
                Newco.
I 0.    The Placement Agent represents, warrants and agrees that:

        (i)     The Investments will be offered in compliance with the requirements for the
                exemption from the registration requirements of the Act contained in Regulation
                D and with all other state and foreign securities or blue sky laws and regulations:
                provided, however, that the Placement Agent will be able to rely on Company's
                counsel with respect to blue sky matters.
        (ii)    It has all requisite power and authority to execute and perfo1m this Agreement; all
                corporate action necessary for the authorizatio~ execution, delivery and
                pe1formance of this Agreement has been taken; this Agreement constitutes a valid
                and binding obligation of it.
       ·(iii)   It is duly registered as a broker-dealer pursuant to the Exchange Act and is a
                member in good standing of FINRA.
11.     The Company agrees on behalf of itself and Newco that services given by the Placement
        Agent in connection with its engagement hereunder fa for the benefit and use of the
        Company and Newco in considering the Private Placement to which such services relate,
        and the Company agrees on behalf of itself and Newco that no such services shall be used
StoneCastle Securities, LLC
October 25, 2011
Page6

      for any other purpose or be disclosed, reproduced, disseminated, quoted or referred to at
      any time, in any manner or for any purpose, nor shall any public references to the
      Placement Agent be made by or on behalf of the Company or Newco, in each case
      without the Placement Agent•s prior written consent, which consent shall not be
      unreasonably withheld. Notwithstanding anything to the contrary contained herein, the
      Placement Agent, the Company and Newco shall be permitted to disclose the tax
      treatment and tax structure of the Investments (including any materials, opinions or
      analyses relating to such tax treatment or tax structure, but without disclosure of
      identifying infonnation or, except to the extent relating to such tax structure or tax
      treatment., any nonpublic commercial or financial information) on and after the earliest to
      ocour of the date of (i) public announcement of discussions relating to the Private
      Placement, (ii) public announcement of the Private Placement or (iii) execution of a
      definitive agreement (with or without conditions) to sell any of the Investments in the
      Private Placement; provided, however, that if the Private Placement is not consummated
      for any reason, the provisions of this sentence shall cease to apply.
12.   The Company acknowledges that each of the Company and Newco is a sophisticated
      business enterprise with com_petent internal financial advisors and legal counsel, and the
      Company has retained the Placement Agent for the limited purposes set forth in this
       Agreement The parties acknowledge and agree that their respective rights and
      obligations as set forth herein are contractual in nature. The Company agrees on its own
      behalf and on behalf of Newco that (i) the Placement Agent has been retained to act
      solely as placement agent for the Company and Neweo in connection with the sale by
      Private Placement of Investments, (ii) the Placement Agent, as an independent contractor
      under this Agreement, shaU not assume the responsibilitie.ci of an advisor to or fiduciary
      or agent of the Company, Newco or their respective stockholders in connection with the
      perfonnance of the Placement Agent's services hereunder and (iii) any duties of the
      Placement Agent arising out of its engagement shall be owed solely to the Company and
      Newco, Accordingly, (i) the Company on its own behalf and on behalf of Ncwco
      disclaims any intention to impose any fiduciary obligations on the Placement Agent by
      virtue of the engagement contemplated by this Agreement, (ii) the Placement Agent shall
      not be deemed to have any fiduciary duties or obligations to the investors, the Company,
      Newco, any other business entities, or their respective officers, directors, shareholders,
      partners, members, affiliates or creditors, as a result of this Agreement or the services to
      be provided pursuant hereto and (iii) the Company hereby on its own behalf and on
      behalf ofNewco waives and releases, to the fullest extent permitted by law, any claims
      that the Company or Ncwco may have against the Placement Agent with respect to any
      breach or alleged breach of fiduciary duty hereunder. The Company on its own behalf
      and on behalf of Newco further agrees that under no circumstances shall the execution of
      this Agreement or any act of the Placement Agent hereunder commit or be deemed a
      commitment by the Placement Agent (or any of its respective affiliates) to provide or
      arrange any bank financing or other debt or equity fmancing for any transaction or to
StoneCastle Securities, LLC
October 25. 2011         .
Page7


      purchase any security in connection therewith. It is specifically understood that neither
       the Company's Board of Directors nor Newco's Board of Directors will base its decisions
      regarding whether and how to pursue the Private Placement solely on the Placement
      Agent's advice, but will also consider the advice of the Company's and Newco's legal,
      tax and other business advisors and such other factors w~ich they consider appropriate.
      The Placement Agent has no responsibility to the Company or Newco with respect to the
      transaction contemplated hereby except the obligations expressly set forth in this
      Agreement. The Placement Agent and its respective affiliates may be engaged in a broad
      range of securities transactions and activities and financial services that involve interests
      that differ from or compete with those of the Company and Newco and the Placement
      Agent has no obligation to disclose any of such interest by virtue of any advisory, agency
      or fiduciary relationship. In the ordinary course of the Placement Agent's business, the
      Placement Agent or its respective affiliates (i) may at any time hold long or short
      positions, and may trade or otherwise effect transactions, for their own accounts or the
      accounts of customers, in debt 01· equity securities of any prospective investor, the
      Company, Newco or any other company that may be involved in any competing
      transaction and (ii) may at any time be providing or arranging financing and other
      financial sexvices to a prospective investor or other companies that may be involved in a
      competing transaction or business. The rights and obligations the Company or Newco
      may have to the Placement Agent or any of the Placement Agent's respective affiliates
      under any credit or other agreement are separate from the Company's and Newco's rights
      and obligations under this Agreement and will not be affected by the Placement Agent's
      services hereunder.

      This Agreement supersedes all prior agreements and understandings (whether written or
      oral) between the Company and the Placement Agent, with respect to the subject matter
      hereof.
13.   If the Private Placement closes and the Company or Newco decide to conduct an
      additional private placement of securities (other than the Private Placement) within
      twelve months from the termination of this Agreement, the Company, Newco or their
      respective affiliate will offer to engage the Placement Agent to act as the sole or joint
      private placement agent (in the case of a private placement) or lead initial purchaser (in
      the case of a Rule 144A offering), on the same tenns at the tenns contained in this
      Agreement. The tenns of each such additional engagement will be set forth iiJ a separate
      Agreement providing for compensation, other terms and documentation competitive with
      customary terms of investment banking firms for similar transactions. Titls clause 13 will
      not be effective unless and until the Private Placement or a Related Transaction closes.
14.   The Company and the Placement Agent agree to the provisions with respect to the
      Company's indemnity of the Placement Agent and other matters set forth in Schedule I.
StoneCastlc Securities, LLC
October 25, 2011
Page8

      the terms of which are incorporated herein in their entirety. Schedule I is an integral part
      of this Agreement and shall survive any tennination or expiration of this Agreement.

15.   Unless earlier tenninated as herein provided, the term of this engagement will continue
      until twelve months from the date hereof ("Stated Termination Date0 ) . The Company
      shall pay to the Placement Agent to the extent provided for herein with respect to any
      investment in the Company, its affiliates, or any other entity managed by the Company or
      its affiliate, or any Related Transaction, by an Investor which is consummated or for
      which a definitive agreement has been signed within twelve months after the later of the       .-
      closing of the Private Placement or any termination of the Agreement, as if such
      investment or Related Transaction constituted an Investment or Related Transaction
      hereunder. In addition, provisions relating to the status of the Placement Agent as an
      independent contractor, the limitation on to whom the Placement Agent shall owe any
      duties, governing law, successors and assigns, and the waiver of the right to trial by jury
      shall survive any termination of this Agreement.
16.   This Agreement, including Schedule I and any annexes or attachments hereto, constitutes
      the entire agreement of the parties to this Agreement and supersedes all prior written or
      oral and all contemporaneous oral agreements, understandings and negotiations with
      respect to the subject matter hereof. This Agreement. Schedule I, any annexes or
      attachments hereto and any rights, duties or obligations hereunder may not be waived,
      amended, modified or assigned, in any way, in whole or in part, including by operation of
      law, without the prior written consent of, and shall inure to the benefit of and be binding
      upon the successors, assigns and personal representatives of, each of the parties hereto.

17.   In case any provision of this Agreement shall be invalid, illegal or unenforc~able, the
      valldity, legality and enforceability of the remaining provisions of this Agreement shall
      not in any way be affected or impaired thereby.
18.   This Agreement and any claim or dispute of any kind or nature whatsoever arising out of,
      or relating to, this Agreement or the Placement Agent's engagement hereunder, directly
      or indirectly (including any claim concerning services provided pursuant to this
      Agreement), shall be governed by and construed in accordance with the laws of the State
      of New York, Borough of Manhattan. Any rights to trial by jury with respect to any
      claim, action or proceeding, directly or indirectly, arising out of, or relating to, this
      Agreement or the Placement Agent's engagement hereunder are waived by the Placement
      Agent and the Company, on its ovm behalf and on behalf of Newco. Notwithstanding
      anything to the contrary contained herein, the parties hereby agree to the teons of the
      Arbitration of Controversies section included in Schedule IV herein.
StoneCastle Securities, LLC
October 25, 2011
Page9


19.     All communications hereunder shall be in writing and shall be mailed, hand delivered, e-
        mailed or telecopied and confirmed to the parties hereto as follows:

        If to StoneCastle:

        StoncCastle Securities, LLC
        120 West 45th Street
        New York, New York 10036




                                                                                                   I
        Facsimile:     (212) 354-6565
        e-mail:        mmaycrs@stonecastlepartners.com
        Attention:     Matthew Mayers

        and

        email:         duftig@scpany.com
        Attention:     Richard Luftig


        lfto the Company:

        Citadel Servicing Corporation
        95 Argonaut, Suite 230
        Aliso Viejo, California 92656

        Facsimile:     (949) 313-1208
        E-mail:        danpcrl@citadclscrvicing.com
        Attention:     Daniel L. Perl
                       Chainnan & CEO
StoneCastle Securities, LLC
October 25, 2011
Page 10


We are pleased to accept this engagement and look forward to working with the Company.
Please confirm that the foregoing is in accordance with your understanding by sigmng and
returning to us the enclosed duplicate of this letter, which shall thereupon constitute a binding
agreement.

Very tmly yours,



                                                                                                    r
STONECASTLE SECURITIES, LLC


By.~----
   Name: M.C>~~ \!U.c~
   Title: C . ~ ( ~              c....ljtrc.L-e.

Accepted and agreed to
as of the date first written above:
StoneCastle Securities, LLC
October 25, 2011
Page 11


                                                                                   SCHEDULE I

                            INDEMNIFICATION AGREEMENT

The Company agrees to indemnify, or cause Newco to indemnify, on a joint and several basis,
the Placement Agent, any controlling person of the Placement Agent and each of their respective
directors, _officers, employees. Agent, affiliates and representatives (each, an "Indemnified
Party") and hold each of them harmless against any and all losses, claims, damages, expenses,
liabilities, joint or several (collectively, "Liabilities") to which the Indemnified Parties may
becoine liable, directly or indirectly, arising out of. or relating to, the agreement to which this
Schedule I is attached (the"Agreement") or the Placement Agent's services thereunder, unless it
is finally judicially detennined that the Liabilities resulted from the actual fraud, gross
negligence or willful misconduct of such Indemnified Party. The Company further agrees to
reimburse, or to cause Newco to reimburse, each Indemnified Party immediately upon request
for all expenses (including reasonable attorneys' fees and expenses) reasonably incurred in
connection with th~ investigation of, preparation for. defense ot or providing evidence in, any
action, claim, suit, proceeding or investigation (each and collectively. an 11Action"), directly or
indirectly, arising out of, or relating to, 1he Agreement or the Placement Agent's services
thereunder, whether or not pending or threatened and whether or not any Indemnified Party is a
party to such Action. The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the Company, Newco or
any person asserting claims on behalf of or in right of the Company or Newco, directly or
indirectly, arising out of. or relating to, the Agreement or the Placement Agent's services
thereunder, unless it is finally judicially determined that such liability resulted from the actual
fraud, gross negligence or willful misconduct of such Indemnified Patty.

The Company agrees.that, without the Placement Agent's prior written consent, it will not, and
will not pennit Newco to, agree to any settlement of, compromise or consent to the entry of any
judgment in or other termination of (each and collectively, a "Settlement', any Action in respect
of which indemnification could be sought hereunder (whether or not the Placement Agent or any
other Indemnified Party is an actual or potential party to such Action). unless (a) such Settlement
includes an unconditional release of each Indemnified Party from any liabilities arising out of
such Action and (b) the parties agree that the tenns of such Settlement shall remain confidential.

The Company and the Placement Agent agree that if any indemnification or reimbursement
sought pursuant to the first paragraph of this Schedule I is for any reason unavailable or
insufficient to hold any Indemnified Party harmless (except by reason of the actual fraud, gross
negligence or willful misconduct of an Indemnified Party) then, whether the Placement Agent is
the person entitled to indemnification or reimbursement, the Company shall contribute, or cause
Newco to contribute and the Placement Agent shall contribute, in each case, to the Liabilities for
which such indemnification or reimbursement is held unavailable in such proportion as is
appropriate to reflect (a) the relative benefits to the Company and Newco on the one hand and
the Placement Agent on the other hand, in connectiQn with the transaction to which such
indemnification or reimbmscment relates or (b) if the allocation provided by clause (a) above is
StoneCastle Securities, LLC
October 2S, 2011
Page 12

not available, in such proportion as is appropriate to reflect not only the relative benefits referred
to in such clause (a), but also the relative fault of the parties as well as any other relevant
equitable considerations; provided, however, that in no event shall the amount to be contributed
by the Placement Agent exceed the fees actua1ly received by such Placement Agent under the
AgreemenL The Company agrees that, for the purposes of this paragraph, the relative benefits to
the Company and Newco, on the one hand, and the Placement Agent, on the other hand, of the
contemplated transaction (whether or not such transaction. is consummated) shall be deemed to
be in the same proportion that the aggregate consideration payable, exchangeable or transferable
(or contemplated to be payable, exchangeable or transferable) in such transaction bears to the
fees paid or payable to the Placement Agent under the Agreement.

The tights of the Indemnified Parties referred to above shall be in addition to any rights that any
Indemnified Party may otherwise have.
                                                                                    SCHEDULE II

                                        FEE SCHEDULE

The fee to the Placement Agent for the Private Placement shall be paid at closing in cash in
accordance with the following schedule:

1) 3.5% ~n equity capital;

2) 3.5% on the exercise price of all securities constituting warrants, options or other rights to
purchase securities issued to Investors, which is payable upon exercise;

3) In connection with Related Transactions, the greater of: i) 3.5% times the equivalent
commensurate capitalization of the transaction; or ii) Sl.75 million;

4) In connection with an investment or Re]ated Transaction from or with a Citadel Prospective
Investor, StoneCastle's fee will equal 50% of the fees specified in 1, 2, and 3 of this Schedule II.
                                                     SCHEDULEW

                     CITADEL PROSPECTIVE INVESTORS

Matt Bass         Alliance Bernstein
Mike Commaroto    Apollo (Vantium)
Omen O'Brien      WLRoss
Randy Robertson   Blackrock
Bill Roth         Two Harbors
Bob Shayegani     W.R. Berkley (Berkley Dean)
AgaKhan           Stone Po.int Capital
                                                                                    SCHEDULE IV

                           ARBITRATION OF CONTROVERSIES

This Agreement contains a pre-dispute arbit,:ation clause. By signing an arbitration agreement
the parties agree as follows:

(A) All parties to this Agreement are giving up the right to sue each other in court, including the
right to a trial by jury, except as provided by the rules of the arbitration forwn in which a claim is
filed.

(B) Arbitration awards are generally final and binding; a party's ability to have a court reverse or
modify an arbitration award is very limited.

(C) The ability of the parties to obtain documents, witness statements and other discovery is
generally more limited in arbitration than in court proceedings.

(D) The arbitrators do not have to explain the reason(s) for their award,

(E) The panel of arbitrators will typically include a minority of arbitrators who were or are
affiliated with the securities industry,

(F) The rules of some arbitration forums may impose time limits for bringing a claim in
arbitration. In some cases, a claim that is ineligible for arbitration may be brought in court.

(G) The rules of the arbitration forum in which the claim is filed, and any amendments thereto,
shall be inco1poratcd into this Agreement,

The Company and StoneCastle agree that all controversies between the Company and
StoneCastle and/or any of their agents arising out of or concerning this Agreement, the services
provided hereunder, or any related matter shall be determined by arbitration in accordance with
the rules of the Financial Industry Regulatory Authority (FINRA). Any such arbitration
proceeding shall be held in the Borough of Manhattan in The City of New York. The award of
the arbitrator or a majority of the arbitrators shall be final. Judgment on the award rendered may
be entered in any state or federal court having jurisdiction.

Applicable Law; Jurisdiction; Jury Waiver

This Agreement shall be governed by and construed in accordance with the laws of the State of
New York. Any claim or action arising under this Agreement and not subject to .arbitration in
accordance with this section and not subject to arbitration in accordance with this section may be
brought in the state or federal courts located in the Borough of Manhattan in The City of New
York, and Company hereby irrevocably consents to and accepts the exclusive jurisdiction of such
comts. THE COMPANY HEREBY WAIVES THE RIGHT TO A JURY TRIAL IN ANY
SUCH ACTION AND UNDERSTANDS THAT SUCH WAIVER IS A CONDmON TO
STONECASTLE'S ACCEPTANCE OF TIIIS AGREEMENT.
TO:             Michael R. Tein, Esq.

CC:             James Halter

From:           Leonie A. Feliciano
                Senior Case Specialist

Subject:        FINRA Office Of Dispute Resolution Arbitration Number 18-03722
                Castle Placement, LLC and Castle Placement Group, LLC vs. Citadel Servicing
                Corporation

Date:           January 14, 2019


FINRA is in receipt of Respondent Citadel Servicing Corporation’s letter dated January 10,
2019, stating that a lawsuit has been filed in federal court seeking a declaratory judgment.

FINRA will continue to process the above-referenced arbitration unless or until we receive a
court order staying the matter.

Please keep FINRA apprised of the status of the court proceeding.

If you have any questions, please do not hesitate to contact me at 212-858-3928 or by email at
Neprocessingcenter@finra.org.



LZH:cxm:LC53A
idr: 07/08/2016

RECIPIENTS:
Michael R. Tein, Esq., Lewis Tein PL, 3059 Grand Avenue, Suite 340, Coconut Grove, FL
      33133
On Behalf Of: Citadel Servicing Corporation

CC:
James Halter, Rasco Klock Perez & Nieto, LLC, 555 Fifth Avenue, 17Th Floor, New York, NY
      10017
On Behalf Of: Castle Placement Group, LLC; Castle Placement, LLC




                                     EXHIBIT 2
